DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 10/04/2022.
	
Status of Rejections
All previous rejections are maintained.

Claim(s) 1-4, 6-8, and 10-12 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzl et al (WO 2015/051893, US 2016/0243518 A1 used for citations) in view of Sanchez Garcia et al (US 2015/0087764 A1, referred to as Sanchez herein) and Belmont et al (WO 96/18688). 

Claim 1: Spitzl discloses a method of making carbon black particles (see e.g. [0064] of Spitzl), comprising: 
forming, in an atmosphere comprising hydrogen (Spitzl specifically discusses adjusting the amount of hydrogen in the reactor, see e.g. [0138] of Spitzl), the carbon black particles by a plasma process (see e.g. [0064] of Spitzl); and
in the plasma process, subjecting the carbon black particles during the forming to surface functionalizing agents (see e.g. [0064] of Spitzl) in a controlled manner (reactor conditions are controller, see e.g. [0138] of Spitzl) to generate functionalized carbon black particles adapted to a particular pre-intended application (see e.g. [0138] of Spitzl). 

The limitation claiming “to impart a density of functionalization of up to about 30 micromol/m2 onto the carbon black particles” comprises a range of 0-30 micromol/m2. Spitzl discloses functionalizing the carbon black (see e.g. [0138] of Spitzl), which would be range of >0 micromol/m2. This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. Furthermore, it would be apparent to a person having ordinary skill in the art at the time of filing that the density of functionalization would affect the surface characteristics of the carbon black and would affect its properties as a pigment. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the density of functionalization through routine experimentation to get the desired pigment properties. MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 

Spitzl does not explicitly teach the surface functionalizing agents comprising nitric acid or a diazonium salt. Spitzl does disclose that the carbon black can be used as a pigment (see e.g. [0137] of Spitzl). Sanchez teaches carbon black can be oxidized with nitric acid (see e.g. [0037] of Sanchez). Belmont teaches that carbon black can be functionalized to have an organic group (see e.g. page 7, lines 24-35 of Belmont) using diazonium salt (see e.g. page 7, lines 5-10 of Belmont) which imparts benefits onto the carbon black for use in inks (see e.g. page 3, lines 9-11 of Belmont). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Spitzl so that the surface functionalizing agents is nitric acid or a diazonium salt as taught in Sanchez and Belmont to get the desired surface characteristics from an oxide or organic functionalization of the carbon black for use as a pigment. 

Claim 2: Spitzl in view of Sanchez and Belmont discloses that the functionalization comprises oxygen containing functional groups (see e.g. [0037] of Sanchez and page 7, lines 24-30 of Belmont).

Claim 3: Spitzl in view of Sanchez and Belmont discloses that the functionalization is introduced in a reactor (see e.g. [0138] of Spitzl). 

Claim 4: Spitzl in view of Sanchez and Belmont discloses that the functionalization comprises carboxylic acid or phenolic groups (see e.g. pages 7-8 of Belmont).

Claim 6: Spitzl in view of Sanchez and Belmont discloses that the carbon black particles are subjected to the surface functionalizing agents at temperatures of 100-1000 °C (see e.g. [0035] of Spitzl), which overlaps with the claimed range of up to about 500 °C. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 7: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents contain one or more oxidizing agents comprise nitric acid (see e.g. [0037] of Sanchez). 

Claim 8: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents comprise a diazonium salt (see e.g. page 7, lines 5-10 of Belmont).

Claim 10: Spitzl in view of Sanchez and Belmont discloses that the functionalized carbon black particles are adapted for use in rubber applications (functionalizing the carbon black with diazonium salt adapts it for use in rubber applications, see e.g. page 3, lines 7-11 of Belmont). 

Claim 11: Spitzl in view of Sanchez and Belmont discloses forming the carbon black particles in an atmosphere comprising hydrogen (Spitzl specifically discusses adjusting the amount of hydrogen in the reactor, see e.g. [0138] of Spitzl). 

Claim 12: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents comprise nitric acid (see e.g. [0037] of Sanchez) and a diazonium salt (see e.g. page 7, lines 5-10 of Belmont).

Response to Arguments
Applicant's arguments filed on 10/04/2022 have been fully considered but they are not persuasive.

On page(s) 4, the Applicant argues that Spitzl does not teach or suggest a density of functionalization of up to 30 micromol/m2. This is not considered persuasive. The rejection states “Spitzl discloses functionalizing the carbon black (see e.g. [0138] of Spitzl)”. Functionalizing the carbon black would give the carbon black a density of functionalization greater than 0 micromol/m2.

On page(s) 4-5, the Applicant argues that the instant invention has an unexpected result from the density of functionalization. This is not considered persuasive. The Applicant points to [0018]. However, this paragraph does not mention what unexpected results are created from having a density of functionalization of “up to about 30 micromol/m2” as required for claim 1. It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).

On page(s) 4, the Applicant argues that the range disclosed in Spitzl is too broad to render the claimed range in claim 1 obvious. This is not considered persuasive. The rejection was not solely reliant on the disclosed range of greater than 0 micromol/m2. The rejection further states “Furthermore, it would be apparent to a person having ordinary skill in the art at the time of filing that the density of functionalization would affect the surface characteristics of the carbon black and would affect its properties as a pigment. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the density of functionalization through routine experimentation to get the desired pigment properties. MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795